DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on February 25, 2022. Claims 1, 5, and 7-10 are amended; and claims 1-10 are pending and examined below.



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (U.S. 2016/0280234) in view of Bonne (U.S. 2010/0288567).
With regard to claim 1, Reilhac teaches a control system for controlling a main monitor of a vehicle ([abstract] a vehicle-specific display device (4) of the motor vehicle), said vehicle being adapted to be operated in a controlled driving mode and an autonomous driving mode ([0003] The fact of whether the motor vehicle can be switched from the manual driving mode to the automatic driving mode and can thus be guided autonomously by the control device depends on a large number of parameters that are constantly checked by means of the control device; [0008] In a method according to the invention, a motor vehicle is switched between a manual driving mode and an automatic driving mode.  In the manual driving mode, the motor vehicle is guided by a driver, namely in particular using a steering wheel and using pedals of the motor vehicle.  In the automatic driving mode, by contrast, the longitudinal guidance and transverse guidance of the motor vehicle are carried out autonomously or automatically by means of a control device of the motor vehicle; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied), said vehicle comprising a central console ([0037] a transparent display which is attached to a windscreen 11 of the motor vehicle 1 and, moreover, is arranged directly in front of the driver's seat and thus on the driver's side with respect to the vehicle central longitudinal axis; [0049] as illustrated schematically in FIG. 2—the representation 25 can be subdivided into three regions, namely a central region 35), wherein said control system is configured to be mounted on said central console (Fig. 1, control device 3; [0029] a control device 3), said control system comprising a display screen (Fig. 1, display device 4) separate from said main monitor (Fig. 2, display 23; [0045] As already explained, the display device 4 can have for example a display 23 integrated into the instrument cluster 8, and/or a head-up display 24) and a touch pad integrated with said display screen ([0046] said input device can have a touchpad 28 having a touch-sensitive surface 29), wherein
- the display screen (Fig. 1, display device 4; [0029]) is switchable between an active state and an inactive state ([0004] With the automatic driving mode activated, the driver additionally always has the possibility of deactivating the autopilot again and switching the motor vehicle to the manual driving mode again, in which the motor vehicle is controlled by the driver himself/herself; [0013] In one embodiment, it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again), and 
-  an advanced configuration in which the touch pad is configured to make possible the control of the movement of a pointer on the main monitor (Fig. 2, cursor 32; [0017] If the touch-sensitive surface is then touched, the cursor can be represented in a magnified fashion on the display device in order to signal the touching of the touch-sensitive surface; [0048] A cursor 32 can then be inserted into the representation 25, the position of said cursor within the representation 25 being set depending on the measured position of the finger above the touch-sensitive surface 29.  The position of the cursor 32 relative to the representation 25 thus corresponds to the position of the finger relative to the surface 29 or to the hub 21), 
     said control system having a first mode of operation in which said display screen is in the inactive state and the touch pad is in its basic configuration ([0013] it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0033] The driver assistance device 2 or the motor vehicle 1 can be switched from a manual driving mode to an automatic driving mode, with the result that, as it were, an autopilot is activated; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again…Secondly, however, it can also happen that the automatic driving mode has to be automatically deactivated again by means of the control device 3 autonomously and thus driver-independently if the control device 3 ascertains that one of the abovementioned criteria is no longer satisfied; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30), and a second mode of operation in which the display screen is in said active state and the touch pad is in its advanced configuration ([abstract] an entertainment mode is activated in the automatic driving mode of the motor vehicle; [0003] By means of the control device a check is continuously made to ascertain whether or not predetermined criteria for activating the autopilot are currently satisfied; [0004] In this way, the driver is informed of the possibility of activation of the autopilot and can switch on the automatic driving mode himself/herself; [0022] a control unit, which activates an entertainment mode in the automatic driving mode and in the entertainment mode; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied…If the automatic driving mode is activated, then the motor vehicle 1 is guided autonomously by the control device 3; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30), 
     said control system additionally comprising a control module configured to place the control system in said first mode of operation when the vehicle is in the controlled driving mode ([0013] it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0033] The driver assistance device 2 or the motor vehicle 1 can be switched from a manual driving mode to an automatic driving mode, with the result that, as it were, an autopilot is activated; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again…Secondly, however, it can also happen that the automatic driving mode has to be automatically deactivated again by means of the control device 3 autonomously and thus driver-independently if the control device 3 ascertains that one of the abovementioned criteria is no longer satisfied; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30) and to place the control system in said second mode of operation when the vehicle is in the autonomous mode of driving ([abstract] an entertainment mode is activated in the automatic driving mode of the motor vehicle; [0003] By means of the control device a check is continuously made to ascertain whether or not predetermined criteria for activating the autopilot are currently satisfied; [0004] In this way, the driver is informed of the possibility of activation of the autopilot and can switch on the automatic driving mode himself/herself; [0022] a control unit, which activates an entertainment mode in the automatic driving mode and in the entertainment mode; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied…If the automatic driving mode is activated, then the motor vehicle 1 is guided autonomously by the control device 3; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30). However, Reilhac does not specifically teach:
- 	the touch pad is switchable between a basic configuration in which said touch pad allows only a limited number of simple movements
Bonne teaches a motor vehicle equipped with a steering wheel which is allocated a touchpad for controlling said vehicle [abstract]. Bonne also teaches said touch pad (Fig. 1, touchpad 3; [0019] A touch-sensitive touchpad 3 is arranged on a steering wheel pot 2 of the steering wheel 1 for controlling the motor vehicle) allows only a limited number of simple movements ([abstract] a touchpad can be automatically deactivated when the steering wheel exceeds a prescribed angle of lock; [0011] Once the controller has determined that the steering wheel has exceeded a limit for the angle of lock, the touchpad is automatically deactivated; [0020] The touchpad 3 is actuated in such a way as to be automatically deactivated while turning steering wheel as denoted by the double arrow L once the steering wheel has exceeded a limit for the angle of lock…the touchpad 3 is automatically activated again when the steering wheel 1 is turned back into a neutral position if the angle of lock of the steering wheel drops below the limit). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the method of operating a motor vehicle as taught by Reilhac, to have a motor vehicle with an allocated touchpad as taught by Bonne, to have achieved a motor vehicle with an allocated touchpad that can be automatically deactivated when the steering wheel exceeds a prescribed angle of lock. 

With regard to claim 2, the limitations are addressed above and Reilhac teaches in which the main monitor has a simplified display mode and a complete display mode ([0008] At least in the manual driving mode a vehicle-specific display device of the motor vehicle, which display device is thus fixedly incorporated in the motor vehicle, is operated by means of an input device arranged on the steering wheel.  The driver can thus perform corresponding inputs on the input device of the steering wheel and can thus control the display device; [0013] When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device.  In the manual driving mode, preferably only driving-specific or vehicle-related items of information, such as, for example, navigation instructions, consumption values of the vehicle and the like, are displayed on the display device), said control module is additionally being configured to place the main monitor in said simplified display mode when the vehicle is in controlled driving mode or in said complete display mode when the vehicle is in autonomous driving mode ([abstract] a vehicle-specific display device (4) of the motor vehicle; [0013] When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device.  In the manual driving mode, preferably only driving-specific or vehicle-related items of information, such as, for example, navigation instructions, consumption values of the vehicle and the like, are displayed on the display device; [0022] The motor vehicle additionally has a display device and an input device arranged on a steering wheel and serving for operating the display device at least in the manual driving mode; [0029] The motor vehicle 1 comprises a driver assistance device 2, which is designed for automatically guiding the motor vehicle 1 and thus serves as an autopilot.  The driver assistance device 2 comprises a control device 3 and a display device 4 fixedly installed in the motor vehicle 1.  The control device 3 is coupled to a steering apparatus 5 of the motor vehicle 1 and can output control signals to the steering apparatus 5 in order to control the steering angle of the motor vehicle 1 autonomously or automatically in order to guide the motor vehicle 1 for example along a previously defined navigation route; [0047] In the manual driving mode, in which the driver guides the motor vehicle 1 himself/herself, the display device 4 can be controlled with the aid of the input device 27 arranged on the steering wheel 7, namely by means of the touch-sensitive surface 29 and/or by means of the operating elements mentioned.  In the manual driving mode, exclusively driving-related information, but not multimedia data and the like, can be displayed by means of the display device 4.  However, if switching to the automatic driving mode is carried out, then the control unit 12 activates an entertainment mode, in which the display device 4 can be used for multimedia data as well).

With regard to claim 7, the limitations are addressed above and Reilhac teaches in which, the vehicle comprises a secondary monitor, said control system being configured to control said secondary monitor (Fig. 2, display 23, head-up display 24 and central region 35; [0045] As already explained, the display device 4 can have for example a display 23 integrated into the instrument cluster 8, and/or a head-up display 24.  The display 23 can be an LCD display, for example.  The head-up display 24 is a projector designed for projecting representations onto the windscreen 11; [0049] as illustrated schematically in FIG. 2--the representation 25 can be subdivided into three regions, namely a central region 35, a left edge region 36 and a right edge region 37.  Video data of the left camera 33 can be displayed in the left edge region 36; video data of the right camera 34 can be displayed in the right edge region 37).

With regard to claim 8, the limitations are addressed above and Reilhac teaches wherein the control system is configured to control the main monitor of the vehicle (Fig. 2, display 23; [0045] The display 23 can be an LCD display, for example) and comprises a touch screen ([0040] a display on the steering wheel 7, for example also a touchscreen having a touch-sensitive surface as part of the input device; [0046] aid input device can have a touchpad 28 having a touch-sensitive surface 29, which in particular also forms the surface of the cover 22. The touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger; [0048] A cursor 32 can then be inserted into the representation 25, the position of said cursor within the representation 25 being set depending on the measured position of the finger above the touch-sensitive surface 29.  The position of the cursor 32 relative to the representation 25 thus corresponds to the position of the finger relative to the surface 29 or to the hub 21), said touch screen comprising said touch pad ([0046] said input device can have a touchpad 28 having a touch-sensitive surface 29).

With regard to claim 9, Reilhac teaches a method of controlling of a main monitor of a vehicle by a control system ([abstract] a vehicle-specific display device (4) of the motor vehicle), the control system comprising a display screen (Fig. 1, display device 4) separate from said main monitor (Fig. 2, display 23; [0045] As already explained, the display device 4 can have for example a display 23 integrated into the instrument cluster 8, and/or a head-up display 24), a touch pad integrated with said display screen ([0015] the input device of the steering wheel comprises a touch-sensitive surface or a so-called "touchpad" and the input data are generated depending on a position at which the touch-sensitive surface is touched by the driver; [0036] a touchscreen having a touch-sensitive surface as part of the input device; [0046] As already explained, a input device 27 can be arranged on the steering wheel 7.  Said input device can have a touchpad 28 having a touch-sensitive surface 29, which in particular also forms the surface of the cover 22.  The touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger; [0046] said input device can have a touchpad 28 having a touch-sensitive surface 29), and a control module (Fig. 1, control device 3; [0029] a control device 3), said display screen and touch pad being located in a center console of said vehicle (Fig. 2); said method comprising:
	- said control module detecting whether the vehicle is in a controlled driving mode ([0013] it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0033] The driver assistance device 2 or the motor vehicle 1 can be switched from a manual driving mode to an automatic driving mode, with the result that, as it were, an autopilot is activated; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again…Secondly, however, it can also happen that the automatic driving mode has to be automatically deactivated again by means of the control device 3 autonomously and thus driver-independently if the control device 3 ascertains that one of the abovementioned criteria is no longer satisfied; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30) or an autonomous driving mode ([abstract] an entertainment mode is activated in the automatic driving mode of the motor vehicle; [0003] By means of the control device a check is continuously made to ascertain whether or not predetermined criteria for activating the autopilot are currently satisfied; [0004] In this way, the driver is informed of the possibility of activation of the autopilot and can switch on the automatic driving mode himself/herself; [0022] a control unit, which activates an entertainment mode in the automatic driving mode and in the entertainment mode; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied…If the automatic driving mode is activated, then the motor vehicle 1 is guided autonomously by the control device 3; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30), and 
 	- wherein if the control module detects that the vehicle is in the controlled driving mode, the control module activates the control system in a first mode of operation in which said display screen is in an inactive state and said touch pad is in a basic configuration ([0013] it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0033] The driver assistance device 2 or the motor vehicle 1 can be switched from a manual driving mode to an automatic driving mode, with the result that, as it were, an autopilot is activated; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again…Secondly, however, it can also happen that the automatic driving mode has to be automatically deactivated again by means of the control device 3 autonomously and thus driver-independently if the control device 3 ascertains that one of the abovementioned criteria is no longer satisfied; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30), and 
 	- wherein if the control module detects that the vehicle is in the autonomous driving mode, the control module activates the control system in a second mode of operation in which the display screen is in an active state and the touch pad is in an advanced configuration ([abstract] an entertainment mode is activated in the automatic driving mode of the motor vehicle; [0003] By means of the control device a check is continuously made to ascertain whether or not predetermined criteria for activating the autopilot are currently satisfied; [0004] In this way, the driver is informed of the possibility of activation of the autopilot and can switch on the automatic driving mode himself/herself; [0022] a control unit, which activates an entertainment mode in the automatic driving mode and in the entertainment mode; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied…If the automatic driving mode is activated, then the motor vehicle 1 is guided autonomously by the control device 3; [0046] The driver can activate and/or deactivate the automatic driving mode, for example, by means of the operating element 30), wherein said touch pad of the control system is configured when in the advanced configuration to allow for more complex movements relative to the basic configuration ([0046] the touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger; [0048] it is possible to use a sensor 31 that detects the position of the driver’s finger also above the touch-sensitive surface 29 and relative to the surface 29…The position of the cursor 32 relative to the representation 25 thus corresponds to the position of the finger relative to the surface 29 or to the hub 21). However, Reilhac does not specifically teach:
- 	wherein said touch pad allows only a limited number of simple movements
Bonne teaches a motor vehicle equipped with a steering wheel which is allocated a touchpad for controlling said vehicle [abstract]. Bonne also teaches said touch pad (Fig. 1, touchpad 3; [0019] A touch-sensitive touchpad 3 is arranged on a steering wheel pot 2 of the steering wheel 1 for controlling the motor vehicle) allows only a limited number of simple movements ([abstract] a touchpad can be automatically deactivated when the steering wheel exceeds a prescribed angle of lock; [0011] Once the controller has determined that the steering wheel has exceeded a limit for the angle of lock, the touchpad is automatically deactivated; [0020] The touchpad 3 is actuated in such a way as to be automatically deactivated while turning steering wheel as denoted by the double arrow L once the steering wheel has exceeded a limit for the angle of lock…the touchpad 3 is automatically activated again when the steering wheel 1 is turned back into a neutral position if the angle of lock of the steering wheel drops below the limit). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the method of operating a motor vehicle as taught by Reilhac, to have a motor vehicle with an allocated touchpad as taught by Bonne, to have achieved a motor vehicle with an allocated touchpad that can be automatically deactivated when the steering wheel exceeds a prescribed angle of lock. 

With regard to claim 10, the limitations are addressed above and Reilhac teaches an automobile ([abstract] a vehicle-specific display device (4) of the motor vehicle) comprising a main monitor (Fig. 1, display device 4; [0029]) and the control system of claim 1 (Fig. 1, control device 3; [0029] a control device 3).





 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (U.S. 2016/0280234) in view of Bonne (U.S. 2010/0288567) and further in view of Wood (U.S. 2018/0124213).
With regard to claim 3, the limitations are addressed above and Reilhac teaches simple movements of the basic configuration ([0016] This is not the case with a touch-sensitive surface spatially decoupled from the display device, with the result that here additional measures have to be taken which ensure that the driver is informed about the location at which he/she must touch the touch-sensitive surface in order to be able to select the desired functions; [0017] If the touch-sensitive surface is then touched, the cursor can be represented in a magnified fashion on the display device in order to signal the touching of the touch-sensitive surface; [0046] Said input device can have a touchpad 28 having a touch-sensitive surface 29, which in particular also forms the surface of the cover 22.  The touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger). However, Reilhac does not specifically teach:
- 	in which the simple movements of the basic configuration correspond to a sliding movement to the left, a sliding movement to the right, a sliding movement downward or a sliding movement upward
Wood teaches a system and method for receiving data indicative of a condition associated with addressing a vehicle condition such as with an autonomous vehicle ([abstract]; [0001]). Wood also teaches simple movements of the basic configuration which correspond to a sliding movement to the left, a sliding movement to the right, a sliding movement downward or a sliding movement upward ([0042] The human machine interface system(s) 118 can include one or more input device(s) (e.g., touchscreens, keypad, touchpad, knobs, buttons, sliders, switches, mouse, gyroscope, microphone, other hardware interfaces) configured to allow the user to provide input). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the motor vehicle system and method taught by Reilhac and have a motor vehicle with an allocated touchpad as taught by Bonne, to have included slider movements as taught by Wood, to have achieved a system and method for operating a motor vehicle is switched between a manual driving mode and an automatic drive mode. 





 	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (U.S. 2016/0280234) in view of Bonne (U.S. 2010/0288567) and further in view of Weng et al. (U.S. 2012/0105613).
With regard to claim 4, the limitations are addressed above and Reilhac teaches in which the touch pad also has an intermediate configuration in which said touch pad allows a limited number of simple movements ([0016] This is not the case with a touch-sensitive surface spatially decoupled from the display device, with the result that here additional measures have to be taken which ensure that the driver is informed about the location at which he/she must touch the touch-sensitive surface in order to be able to select the desired functions; [0017] If the touch-sensitive surface is then touched, the cursor can be represented in a magnified fashion on the display device in order to signal the touching of the touch-sensitive surface; [0046] Said input device can have a touchpad 28 having a touch-sensitive surface 29, which in particular also forms the surface of the cover 22.  The touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger). However, Reilhac does not specifically teach:
- 	combined with a handwriting recognition function
Weng teaches handwriting and gesture recognition techniques for in-vehicle applications ([abstract]; [0002]). Weng also teaches handwriting recognition function for a vehicle (Figs. 1 and 4, dashed line 15; Fig. 6, 600; [0039] The system of the invention may read hand gesture "writing" on a surface, or anywhere within a pre-designated area that is close to the operator inside the motor vehicle environment, such as the surface of the steering wheel or arm rest.  The hand gesture writing may be detected in the video sequence and captured.  Then the system may recognize the captured gestures and writings.  In-car video acquisition devices may be mounted on any proper location inside the car so that the video sequence with hand gestures can be captured; [0044] The user may write alphanumeric characters on surface 12.  In the example of FIG. 1, the user is writing the number "2" on surface 12.  For illustrative purposes, the beginning of the number "2" is depicted in a dashed line 15 on or above surface 12). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the motor vehicle system and method taught by Reilhac and have a motor vehicle with an allocated touchpad as taught by Bonne, to have included the handwriting and gesture recognition for motor vehicles as taught by Weng, to have achieved a system and method for operating a motor vehicle which incorporates handwriting and is switched between a manual driving mode and an automatic drive mode. 

With regard to claim 6, the limitations are addressed above. However, Reilhac does not specifically teach: 
- 	in which the touch pad is configured to display a virtual touch keyboard
Weng teaches handwriting and gesture recognition techniques for in-vehicle applications ([abstract]; [0002]). Weng also teaches a touch pad is configured to display a virtual touch keyboard ([0006] The keyboard, mouse, and touch screen all require direct physical contact between the user and the input device, which may result in degradation of the system performance as these contact interfaces are exposed to the environment; [0009] Certain other environments also derive practical benefits from using gestures.  For example, keyboards may be awkward to carry on some military missions, and may create noise on missions where silence is essential to success.  In such scenarios, gestures may be the most effective and safest form of input; [0010] Most gesture recognition systems are developed for indoor environments. Some impressive applications include: controlling an avatar in a virtual environment application or being one of the modalities in home device control systems; [0056] Gesture recognition module 18 may determine which alphanumeric character the user has drawn based upon which cells 40 within the grid layout the user has slid his finger across, and in what sequential order he did so). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the motor vehicle system and method taught by Reilhac and have a motor vehicle with an allocated touchpad as taught by Bonne, to have included the handwriting and gesture recognition for motor vehicles as taught by Weng, to have achieved a system and method for operating a motor vehicle which incorporates handwriting and is switched between a manual driving mode and an automatic drive mode. 



 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (U.S. 2016/0280234) in view of Bonne (U.S. 2010/0288567) and further in view of Mori et al. (U.S. 2016/0165542).
With regard to claim 5, the limitations are addressed above. However, Reilhac does not specifically teach: 
- 	the active state of the display screen corresponds to said display screen being illuminated and the inactive state of the display screen corresponds to said display screen being off or having a monochromatic background
Mori teaches a vehicle communication system [abstract]. Mori also teaches an active state of the display screen corresponds to said display screen being illuminated ([0026] When the backlight provided in the display screen of the touch panel 22 is illuminated, the control section 24 switches between display and non-display of the predetermined screen related to execution of a variety of programs during parallel execution of the programs; [0028] When the backlight provided in the display screen of the touch panel 22 is illuminated, the control section 24 performs a high-speed-mode scanning operation in a state where the predetermined screen is displayed in the display screen of the touch panel 22 in association with execution of the predetermined program) and the inactive state of the display screen corresponds to said display screen being off or having a monochromatic background ([abstract] a vehicle communication system includes a mobile terminal having a display screen in which display ON and OFF of the display screen can be operated by a user; [0040] The control section 24 of the mobile terminal 11 is suspending execution of a predetermined program.  The control section 24 has the predetermined screen related to execution of the predetermined program not displayed (OFF) in the display screen of the touch panel 22; [0050] the control section 24 keeps the predetermined screen related to execution of the predetermined program in a non-display mode (OFF) in the display screen of the touch panel 22). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the motor vehicle system and method taught by Reilhac and have a motor vehicle with an allocated touchpad as taught by Bonne, to have included the display screen switches as taught by Mori, to have achieved a system and method for operating a motor vehicle is switched between a manual driving mode and an automatic drive mode. 









Response to Arguments
 	Applicant’s arguments filed 2-25-2022 have been considered but are moot in view of the new grounds of rejection being used.   
 	In the remarks, Applicant argues that the Reilhac reference does not teach the functionality of the touch pad changes based on the vehicle’s driving mode; Reilhac does not teach the control device is mounted to the center console of a vehicle; and Reilhac does not teach the monitor control device has a display screen.

 	Applicant also argues that the Reilhac reference fails to teach the 
functionality of the touch pad changes based on the vehicle’s driving mode; the control device is mounted to the center console of a vehicle; and well as not teaching the monitor control device has a display screen. Reilhac teaches a system and method for operating a motor vehicle and when it is switched between manual driving mode or guided by a driver, and when the motor vehicle is in automatic driving mode which the vehicle is guidance is carried out automatically [abstract]. The vehicle can be switched from the manual driving mode (or controlled driving mode) to the automatic driving mode (or autonomous driving mode) as taught by Reilhac ([0003] The fact of whether the motor vehicle can be switched from the manual driving mode to the automatic driving mode and can thus be guided autonomously by the control device depends on a large number of parameters that are constantly checked by means of the control device; [0008] In a method according to the invention, a motor vehicle is switched between a manual driving mode and an automatic driving mode.  In the manual driving mode, the motor vehicle is guided by a driver, namely in particular using a steering wheel and using pedals of the motor vehicle.  In the automatic driving mode, by contrast, the longitudinal guidance and transverse guidance of the motor vehicle are carried out autonomously or automatically by means of a control device of the motor vehicle; [0034] If the motor vehicle 1 is in the manual driving mode, then the control device 3 constantly checks whether or not predetermined criteria for activating the automatic driving mode are satisfied). According to Applicant’s arguments, the Reilhac reference does not teach the functionality of the touch pad changes based on the vehicle’s driving mode. Reilhac teaches a touchpad which is of the steering wheel and comprises a touch-sensitive surface [0015], which is integrated with the display screen ([0036] a touchscreen having a touch-sensitive surface as part of the input device; [0046] As already explained, an input device 27 can be arranged on the steering wheel 7.  Said input device can have a touchpad 28 having a touch-sensitive surface 29, which in particular also forms the surface of the cover 22.  The touchpad 28 is designed to detect a position at which the driver touches the touch-sensitive surface 29 with his/her finger; [0046] said input device can have a touchpad 28 having a touch-sensitive surface 29). According to Reilhac, with the automatic driving mode activated, the driver has the possibility of deactivating the autopilot and switching the vehicle to manual driving mode and vice versa, when the entertainment mode is deactivated, the steering wheel can be used to control the display device ([0004] With the automatic driving mode activated, the driver additionally always has the possibility of deactivating the autopilot again and switching the motor vehicle to the manual driving mode again, in which the motor vehicle is controlled by the driver himself/herself; [0013] In one embodiment, it is provided that the entertainment mode is deactivated when the motor vehicle is switched from the automatic driving mode to the manual driving mode…When the motor vehicle is switched from the automatic to the manual driving mode and thus when the entertainment mode is deactivated, the input device of the steering wheel can be used again in a conventional manner for controlling the display device; [0035] With the automatic driving mode activated, there are then two possibilities for deactivating the automatic driving mode and switching to the manual driving mode: firstly, the driver himself/herself always has the possibility of switching the motor vehicle 1 from the automatic driving mode to the manual driving mode again). Thus, the driver can a touchpad to detect a position at which the touch-sensitive surface detects his or her finger [0046]. Applicant’s arguments also mention that Reilhac does not teach the control device is mounted to the center console of a vehicle. Reilhac teaches a control system having a display device 4, a display 23 integrated into the instrument cluster 8, a head-up display 24, and a touchpad integrated with said display screen ([0015] the input device of the steering wheel comprises a touch-sensitive surface or a so-called "touchpad" and the input data are generated depending on a position at which the touch-sensitive surface is touched by the driver). Reilhac also teaches a control device 3 is coupled to a steering apparatus 5 and can output control signals to the steering apparatus in order to control the steering angle of the motor vehicle autonomously or automatically in order to guide the motor vehicle ([0029]; [0049] central region 35…). Furthermore, Reilhac teaches a display device 4 that is separate from the main monitor (Fig. 2, display 23; [0045] As already explained, the display device 4 can have for example a display 23 integrated into the instrument cluster 8, and/or a head-up display 24). The display 23 can be an LCD display [0045]. This shows that the displays are separate compartments and furthermore that the monitor control has a display screen. 
 	The Bonne reference was brought in to further teach the difference in the touch pad showing a limited number of simple movements.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171